Citation Nr: 1648424	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  11-18 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Daughter


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from April 1974 to April 1976.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In May 2013, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In June 2014, the Board remanded the claim for additional development.


FINDING OF FACT

The Veteran's hepatitis C was not manifested in service, and the preponderance of the evidence is against a finding that it is related to his service. 


CONCLUSION OF LAW

Service connection for hepatitis C is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  By correspondence in April 2009, VA notified the Veteran of the information needed to substantiate and complete the claim of service connection for hepatitis C, to include notice of the information that he was responsible for providing, the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and all available pertinent postservice treatment records have been secured.  The Board's June 2014 remand directed the Agency of Original Jurisdiction (AOJ) to request the Veteran to identify providers of private treatment he has received for hepatitis C and provide authorizations for VA to secure the complete records of such treatment, and then to secure any such records.  An August 2014 AOJ letter requested the Veteran to identify any private providers and return completed authorization forms.  In September 2014, he submitted a copy of a (previously submitted) disability questionnaire (DBQ) completed by his private physician in July 2013.  In an attached statement, he indicated he had "no other medical information to give VA."  Accordingly, there is no indication that any additional available evidence remains outstanding.

The AOJ arranged for a VA examination in March 2015, and the Board finds the examination report and opinion offered adequate for rating purposes.  Accordingly, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the May 2013 hearing, the undersigned explained what was needed to substantiate a claim for service connection for hepatitis C and explained what type of evidence would serve to substantiate the claim.  His testimony reflects knowledge of what is necessary to substantiate his claim.  It is not alleged that notice at the hearing was less than adequate.  VA's duty to assist is met.



Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of: a present claimed disability; incurrence or aggravation of a disease or injury in service; and a causal relationship between the claimed disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases may be presumed to be service connected if manifested to a compensable degree within a specified period of time postservice.  38 U.S.C.A. § 1112 ; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).  However, hepatitis C is not listed as a chronic disease under 38 C.F.R. § 3.309(a); therefore, it does not fall within the purview of the chronic disease presumptions afforded under 38 U.S.C.A. § 1112.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




Factual Background 

The Veteran's service treatment records are silent for complaints, treatment, or diagnoses related to hepatitis C.

A July 1997 private treatment record notes the Veteran tested positive for hepatitis C.  He reported previously working in a dialysis center and wondered if he contracted something there.  He also told his physician his wife was tested and did not have hepatitis C.  The physician did not provide an etiology opinion.  February 1998 and July 1998 private treatment records show he received treatment for hepatitis C.  In July 1998, his physician noted a recent liver biopsy showed "chronic hepatitis stage three with a stage three septal fibrosis."  It was noted that most patients with hepatitis C aren't cured, but that it does go into complete remission for some.  An October 2005 treatment record notes he had a history of hepatitis, but that it was cured, and studies did not reveal evidence of hepatitis C.  His physician specifically noted that he "does not have the disease now."

The Veteran filed a claim for service connection for hepatitis C in March 2009.  He contended it was transmitted by an air gun inoculation in service.  

A March 2009 VA treatment record notes a February 2005 private positive test for hepatitis C.

In a May 2009 questionnaire, the Veteran reported he had not used intravenous drugs or intranasal cocaine, had not engaged in high-risk sexual activity, or received hemodialysis, did not have any tattoos or body piercings, had not shared toothbrushes or razor blades, had not had acupuncture with non-sterile needles, had not had a blood transfusion, and was not exposed to contaminated blood or fluids as a healthcare worker. 

A September 2010 VA treatment record notes a June 2010 lab result indicated a hepatitis C result of 23.9.  Hepatitis C was assessed.  A March 2011 VA treatment record notes recent lab tests showed a hepatitis C viral load of less than 43.  Hepatitis C was assessed, but the physician noted it remained unchanged.
In March 2011, the Veteran submitted an information sheet from a law firm stating that some veterans were exposed to hepatitis C through improperly administered air gun inoculations.  In an attached statement, he noted VA acknowledged a connection between air gun inoculations and hepatitis C.  In a separate statement (on a VA Form 9), he reported he believed he was exposed to hepatitis C when he received air gun inoculations at Fort Polk, Louisiana, in 1974.

In his June 2011 substantive appeal, the Veteran asserted the only time he could have been exposed to hepatitis C was when he received air gun inoculations in service.  He reported the person who received the inoculation before him was bleeding.  Regarding his reported work in a dialysis center, he stated he only sent employees there to clean up, suggesting he did not work with the equipment himself. 

The Veteran's VA treatment records show hepatitis C was assessed in February 2012, and a viral load test was noted to be pending.  A January 2013 progress note notes a history of hepatitis C, but that it was treated and he was told it was in remission.  An HCV count was noted to be negative.  "Chronic hepatitis C without mention of hepatic coma" was listed as an active problem under his medical history in July 2013. 

At the May 2013 Board hearing, the Veteran reported he had hepatitis C diagnosed when he turned 40 (in 1997).  He testified he was never a health care worker, had not been exposed to illicit drugs, and never had a blood transfusion or transplant.  He reported he had a small tattoo (dot) on his thigh.  He stated that while he supervised workers who cleaned a dialysis center, he was not exposed to the equipment.  He believed his only possible exposure to the virus was from the air gun injections he received in service.  His daughter, who said she was a registered nurse, stated she knew he hadn't been exposed to anything outside of service that could have caused his hepatitis C and that using uncleaned needles makes one highly susceptible to the hepatitis C virus.  His representative reported he last tested positive for hepatitis C in 2005 but was being monitored by a private physician.

In July 2013, the Veteran submitted a DBQ by a non-VA physician.  The examiner checked the appropriate box to indicate hepatitis C had been diagnosed.  He separately noted hepatitis C was diagnosed in 1997, but that it was in remission after treatment and that a July 1998 liver biopsy revealed chronic hepatitis.  He indicated the Veteran had current hepatomegaly attributable to chronic or infectious liver disease, noting such was shown on a September 2010 liver sonogram.  In the risk factors section of the DBQ, it was noted that the only one the Veteran reported was an air gun inoculation in the service.  He also indicated a June 2013 hepatitis C test was negative.  The examiner opined the exact etiology of the source of his hepatitis is not known, but that it is possible he had exposure while in the service.  It was noted that the Veteran reported two air gun injections in service.  

On March 2015 VA examination, hepatitis C was diagnosed.  The examiner, who indicated he reviewed the claims file, noted hepatitis C was initially diagnosed in 1997 and that the Veteran was treated for it again in 2005, but not since then.  He noted the most recent lab results suggested it was in remission.  The Veteran reported it was in remission as far as he knew.  The examiner noted he denied needle sticks, piercings, surgeries, blood transfusions, and the use of an in vitro diagnostic device.  He reported he gave himself a small, round tattoo on his hand as a child, received air gun vaccinations in service, and worked as a supervisor at a dialysis center when he was diagnosed with hepatitis C in 1997.

Based on the examination and review of the record, the examiner opined the hepatitis C was less likely than not incurred in or caused by the claimed inservice injury, event, or illness.  He explained hepatitis C was initially diagnosed in 1997 while the Veteran was working at a dialysis center and questioned his physician whether the two were related.  He also noted that while government research acknowledges it biologically plausible air gun injections cause hepatitis C, no cases have ever been confirmed.  He also noted the Veteran did not have a service duty or injury that put him at risk of contracting hepatitis C, but that working at a dialysis center would be considered a relatively high risk position for transmission.  He also referenced the self-administered tattoo from childhood.  Based on that information, the 23-year span between service and the initial diagnosis, and research that suggests there is a less than one percent likelihood of air gun transmission, and the other possible risk factors, which he acknowledged were low-risk themselves, the examiner concluded the hepatitis C infection was not at least as likely as not caused by the Veteran's service and/or air gun injections/vaccinations therein.

Analysis

Under governing law, a disability manifested at any time during the pendency of the claim qualifies as a present disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Here, hepatitis C was initially diagnosed in 1997 based on private testing, and the medical records show his private treating physician believed it resolved following treatment.  However, the diagnosis of hepatitis C in remission on March 2015 VA examination suggests an underlying residual pathology and possibility of future flare-ups and/or recurrence.  Consequently, analysis turns to whether there is competent evidence of a nexus between his service, to include risk factors therein, and the hepatitis C residuals. 

It is well-established in medical literature (and is now in the realm of common knowledge) that hepatitis C is spread primarily by contact with infected blood or blood products, e.g., unsterilized needles that might be used in applying a tattoo and intravenous drug use are recognized risk factors for hepatitis.  Also, there is a lack of any scientific evidence to document transmission of hepatitis C by air gun injector, although it is "biologically plausible."  See Veterans Benefits Administration (VBA), Fast Letter 04-13 (June 29, 2004) (indicating that there is no case report of hepatitis C transmitted by an air gun transmission, and one case report of hepatitis B transmitted by an air gun injection.). As earlier noted, in his statements the Veteran has denied all typical risk factors for hepatitis C and has asserted his belief that his hepatitis C infection was the result of exposure to contaminated blood through the use of immunization jet injectors by treatment providers in service.  His more recent reports of not having been exposed to blood products as a health worker appear less than candid in light of his own concern, when his hepatitis C was first diagnosed, that the mode by which he acquired it was working in a dialysis center.  It may reasonably be conceded that he received an air gun inoculation in service, as alleged.  Whether or not such was responsible for his contraction of the hepatitis C virus is a medical question, beyond the scope of lay observation.

The record includes both medical evidence that tends to support the Veteran's claim and medical evidence that is against his claim.  The credibility and weight to be attached to medical opinions is within the providence of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

In March 2011, the Veteran submitted an information sheet from a law firm indicating that some veterans were exposed to hepatitis C through improperly administered air gun inoculations.  The document is not specific as to the Veteran and cannot be considered probative evidence that he contracted hepatitis C in that manner.  

In a July 2013 DBQ, the Veteran's private physician stated the exact etiology of the source of his hepatitis is not known, but noted his reported air gun inoculations in service are a risk factor and suggested that it is "possible" he was exposed in the service.  This opinion is stated in speculative terms, i.e. "it is possible," and therefore, cannot be accorded any substantial probative value. 

The Veteran's daughter, who is a trained medical professional and competent to provide some medical opinions, seems to suggest his hepatitis C is related to risk factors in service, as she testified that he was not exposed to risk factors outside of service and that using uncleaned needles makes one highly susceptible to the hepatitis C virus.  This opinion misrepresents facts (an air gun inoculation is not the equivalent of use of uncleaned needles and air gun inoculations are not known to leave recipients "highly susceptible to hepatitis C"; see VBA Fast Letter discussion above) and does not acknowledge that the Veteran was employed at a dialysis center (which he himself once considered a possible source of his exposure to hepatitis C), or for that matter that he is noted to have small tattoos (on his hand on March 2015 examination and on a thigh, in testimony at the Board hearing) .  As noted, while transmission of hepatitis C by air gun injector is "biologically plausible," scientific evidence has not documented such a transmission (albeit a transmission of hepatitis B by this mode is documented).  Accordingly, the opinion cannot be accorded any substantial probative value.

The only competent medical evidence that specifically and adequately addresses the matter of a nexus between the Veteran's service and his hepatitis C is the opinion of the March 2015 examiner.  That provider expressed familiarity with the entire record, opined the hepatitis C was not at least as likely as not caused by the Veteran's service and/or air gun injections/vaccinations therein, and provided a clear explanation of rationale for his opinion.  He explained that there was 23-year span between service and the initial diagnosis of hepatitis C (weighing against a causal connection), that the Veteran had other risk factors, including employment in a dialysis center, even though they were low, while research suggests there is a less than one percent likelihood of air gun transmission.  [While the Veteran reported he only supervised workers at the dialysis center and did not come in contact with the equipment directly, this more recent explanation appears to conflict with his own concern, when hepatitis C was first diagnosed and he was employed at the dialysis center, that his hepatitis C resulted from exposure to the virus at the dialysis center.  Regardless, the examiner's opinion does not rely on the Veteran being exposed to the equipment at the dialysis center directly, as he considered the Veteran's nonservice-related risk factors as low-risk also.]  He also noted the Veteran did not have a service duty or injury that put him at risk of contracting hepatitis C.  As the opinion reflects familiarity with the record, and includes rationale with citation to supporting factual data, the Board finds it is highly probative evidence in the matter.  While the examiner did not specifically address the private physician's opinion, he acknowledged that it is remotely possible an air gun injection caused the Veteran's hepatitis C and, therefore, addressed the premise of the private opinion.  In light of the foregoing, the Board finds the VA examiner's opinion more probative than the evidence that tends to support the Veteran's claim.  Accordingly, the Board concludes the preponderance of the evidence is against the claim of service connection for hepatitis C, and that the appeal in this matter must be denied.

The Board has considered the Veteran's own assertions that his hepatitis C is due to air gun inoculations in service; but, as a layperson, he is not competent to opine regarding the etiology of his hepatitis C, as that is a medical question that requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).

In short, the overall evidentiary record, on which the Veteran has requested the Board to decide this claim, does not support that there is a nexus between his hepatitis C and his service/a risk factor therein.  The preponderance of the evidence is against the claim.  Hence, the benefit of the doubt doctrine does not apply.  The appeal in this matter must be denied.  


ORDER

Service connection for hepatitis C is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


